DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  “particle diameter D50 of 0.2 mm” in line 7 should be amended to recite --particle diameter of 0.2 mm--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. CN 105559203 A in view of Ichinose JP H06319790 A.
Regarding claim 1, Zhang discloses an antibacterial deodorizing mask (fig. 1, entire device, and p. 5 of translation, the mask removes organic pollution, which would have a deodorizing effect) including titanium dioxide (p. 5 of translation, active carbon fibre cloth loaded nano TiO2 fabric), the antibacterial deodorizing mask comprising: a mask body 1 configured to surround at least one of a wearer’s mouth and nose (fig. 1 and p. 5 of translation, mask main body 1, which is capable of covering the mouth and nose); and a pair of ear loops 3/3 provided at both sides of the mask body 1 so as to be hung on the wearer’s ears and each having both ends coupled to upper and lower portions of the mask body 1, respectively (fig. 1), wherein the mask body 1 comprises an antibacterial deodorizing layer 12 comprising titanium dioxide particles (fig. 2 and p. 5 of translation, surface load nanometer TiO2 12 of active carbon fibre cloth).
Zhang is silent on the titanium dioxide particles having an average particle diameter D50 of 0.2 mm to 2 mm.
However, Ichinose teaches a deodorizing composition 13 comprising titanium dioxide particles having an average particle diameter D50 of 0.2 mm to 2 mm (p. 3 of translation, deodorizing agent 13 includes titanium dioxide having an average particle diameter of about 0.5 to 0.7 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the titanium dioxide particles of Zhang to have an average particle diameter D50 of 0.2 mm to 2 mm, as taught by Ichinose, which is prima facie obvious since the claimed range overlaps with the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 2, Zhang in view of Ichinose discloses the claimed invention as discussed above.
Zhang further discloses the mask body 1 comprising: an inner fabric 15; a filter 14 formed on the inner fabric 15; and an outer fabric 11 formed on the filter 14 (fig. 2 and p. 5 of translation, inner layer of nonwoven fabric layer 15, filtering cloth layer 14, and nonwoven fabric layer 11; please note that Merriam-Webster defines on as “used as a function word to indicate position in close proximity with”), and wherein the antibacterial deodorizing layer 12 is formed on the filter 14 so as to be directed toward the outer fabric 11 or formed on the outer fabric 11 so as to be directed toward the filter 14 (fig. 2, layer 12 is between layer 14 and 11).
Regarding claim 4, Zhang in view of Ichinose discloses the claimed invention as discussed above.
Zhang further discloses the mask body 1 comprising: an inner fabric 15; a filter 14 formed on the inner fabric 15; an intermediate material 13 formed on the filter 14; and an outer fabric 11 formed on the intermediate material 13 (fig. 2 and p. 5 of translation, inner layer of nonwoven fabric layer 15, filtering cloth layer 14, active carbon filter layer 13, and nonwoven fabric layer 11; please note that Merriam-Webster defines on as “used as a function word to indicate position in close proximity with”), and wherein the antibacterial deodorizing layer 12 is formed on the intermediate material 13 so as to be directed toward the outer fabric 11 (fig. 2, layer 12 is between the layers 13 and 11).
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. CN 105559203 A in view of Ichinose JP H06319790 A further in view of Griesbach, III et al. US 2004/0055078 A1.
Regarding claim 3, Zhang in view of Ichinose discloses the claimed invention as discussed above.
Zhang in view of Ichinose is silent on the filter and the outer fabric being at least partially coupled by ultrasonic bonding.
However, Griesbach, III teaches a mask 20 (fig. 2) comprising analogous layers that are at least partially coupled by ultrasonic bonding ([0051], the face mask may be formed of multiple layers that are joined by ultrasonic bonding).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter and the outer fabric of Zhang in view of Ichinose to be at least partially coupled by ultrasonic bonding, as taught by Griesbach, III, so that the layers are joined in a minimally noticeable manner for aesthetic purposes.
Regarding claim 5, Zhang in view of Ichinose discloses the claimed invention as discussed above.
Zhang in view of Ichinose is silent on the intermediate material and the outer fabric being at least partially coupled by ultrasonic bonding.
However, Griesbach, III teaches a mask 20 (fig. 2) comprising analogous layers that are at least partially coupled by ultrasonic bonding ([0051], the face mask may be formed of multiple layers that are joined by ultrasonic bonding).
Therefore, it would have been obvious to one of1 ordinary skill in the art before the effective filing date of the invention to have modified the intermediate material and the outer fabric of Zhang in view of Ichinose to be at least partially coupled by ultrasonic bonding, as taught by Griesbach, III, so that t1he layers are joined in a minimally noticeable manner for aesthetic purposes.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 6, the prior art of record when applied alone or in combination neither anticipates nor renders obvious loess, charcoal, activated carbon, terra alba, zeolite, and lime particles being attached to surfaces of the titanium dioxide particles by means of at least one of bentonite and montmorillonite. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Zhang, Ichinose, and/or Griesbach, III to address its deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786